Citation Nr: 1827362	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of meningitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was previously before the Board in March 2017 when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 10 percent for his service-connected meningitis residuals and entitlement to TDIU.  

The Veteran was most recently provided with a VA examination in January 2015. The Veteran reported headaches, muscle spasms, pain, and concern about possible future infections.  The examiner concluded that the Veteran did not have any residuals of meningitis.  The Board finds the January 2015 VA examination to be inadequate as the examiner dismissed the Veteran's reported symptoms and did not address a February 2013 VA neurological examination finding that the Veteran's symptoms of muscle cramps were residuals of meningitis.  As such, the January 2015 VA examination is inadequate for rating purposes. 

In addition the Board finds the February 2013 VA neurological examination to be incomplete.  The examiner noted the Veteran's meningitis residuals but did not make a finding as to how severe they were.  In addition the Veteran is seeking entitlement to TDIU.  The February 2013 VA examiner indicated that the Veteran's meningitis residuals would prevent him for performing physical labor intensive employment but did not indicate if he was capable of sedentary work.  As such, a new VA examination and opinion must be obtained which addresses the severity of the Veteran's meningitis residuals to include their functional impact.  

The Veteran's claims file contains a May 2017 application for vocational rehabilitation indicating that the Veteran may have outstanding vocational rehabilitation records.  As these records are potentially relevant to his claim for entitlement to TDIU any and all outstanding vocational rehabilitation records must be obtained on remand. 

In addition the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain and associate with the claims file any and all records associated with the Veteran's application for vocational rehabilitation. 

3.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected meningitis residuals.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the meningitis residuals.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must make a finding as to the functional impact of the Veteran's service-connected meningitis residuals to include whether they make him unable to obtain substantial gainful employment.  

4.  If and only if the VA examiner makes a finding that the Veteran is unemployable refer the issue of entitlement to TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.

5.  Thereafter, readjudicate the Veteran's claims.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




